PER CURIAM.
The trial court dismissed appellant’s complaint against appellees with prejudice for failure to state a cause of action. The order of dismissal was predicated upon the Modlin doctrine, which precluded liability on the part of the state or any agency or subdivision thereof for breach of a duty owed to the citizens of the state in general and not to a particular person or persons. Modlin v. City of Miami Beach, 201 So.2d 70 (Fla.1967). During the pendency of this appeal, our supreme court decided Commercial Carrier Corp. v. Indian River County, 371 So.2d 1010 (Fla.1979), which held that the Modlin doctrine had been abrogated by the enactment of Section 768.28, Florida Statutes in 1973. Accordingly, we must reverse the order dismissing appellant’s complaint.
REVERSED and REMANDED for further proceedings consistent with this opinion.
GRIMES, C. J., and BOARDMAN and SCHEB, JJ., concur.